           Case 1:19-cr-00688-VSB Document 21 Filed 04/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- X
                                                           :
UNITED STATES OF AMERICA                                   :   ORDER
                                                           :
                  - v. -                                   :   19-CR-688 (VSB)
                                                           :
FNU LNU                                                    :
also known as                                              :
Jaime Morales Sanchez
                                                           :
also known as
                                                           :
James Morales Sanchez
also known as                                              :
Jamie Morales Sanchez                                      :                      4/17/2020
also known as                                              :
James Morales                                              :
also known as                                              :
Sealed Defendant 1,                                        :
                                                           :
                                    Defendant.             :
 --------------------------------------------------------- X

VERNON S. BRODERICK, U.S.D.J.

        At the request of the defendant’s counsel, a sentencing is scheduled telephonically for

10:00 a.m. on April 23, 2020 in the above-captioned case.

        It is hereby ORDERED that, at the appointed date and time for the sentencing, the Warden

or other official in charge of the Westchester County Jail shall produce prisoner FNU LNU a/k/a

Jaime Morales Sanchez, a/k/a James Morales Sanchez, a/k/a Jamie Morales Sanchez, a/k/a James

Morales, a/k/a Sealed Defendant 1, Reg. No. 87148-054 (“Defendant”) at a suitable location within

Westchester County Jail equipped with a telephone at, for the purpose of participating by telephone

in his sentencing hearing with the Court and defense counsel in the above referenced matter. If

this time and date presents an inconvenience, the Warden or the Warden’s designee should

promptly inform Chambers by calling (212) 805-0183.
         Case 1:19-cr-00688-VSB Document 21 Filed 04/17/20 Page 2 of 4



       It is further ORDERED that: (1) the U.S. Marshals Service must transmit this Order and

the attached waiver form to the Warden at the Westchester County Jail; (2) the Warden at the

Westchester County Jail shall arrange a call and provide the appropriate individual with the dial-

in number 888-363-4749 and access code 2682448 at which all parties will be reachable at the

above time and date; (3) the Westchester County Jail shall produce Defendant at least fifteen

minutes before the scheduled time for Defendant’s sentencing hearing in order to allow him time

to consult with his attorney in advance of the conference, including with regard to the attached

waiver form; (4) the Westchester County Jail shall arrange for Defendant to receive prior to the

scheduled sentencing hearing a copy of the attached waiver form so that Defendant’s attorney can

discuss the waiver with him prior to the sentencing hearing; and (5) after the sentencing hearing,

if Defendant signs the waiver form, the Westchester County Jail shall email a copy of the signed

form to BroderickNYSDChambers@nysd.uscourts.gov.

SO ORDERED.

Dated: New York, New York
       April 16, 2020



                                             _________________________________
                                             HON. VERNON S. BRODERICK
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
              Case 1:19-cr-00688-VSB Document 21 Filed 04/17/20 Page 3 of 4
                                                                                              April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
FNU LNU,                                                                         19-CR-688 (VSB)
a/k/a "Jaime Morales Sanchez,"
a/k/a "James Morales Sanchez,"
a/k/a "Jamie Morales Sanchez,"
a/k/a "James Morales,"
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
            Case 1:19-cr-00688-VSB Document 21 Filed 04/17/20 Page 4 of 4



        courtroom with my attorney and the judge who will impose that sentence. By signing this
        document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
        the Southern District of New York for my sentencing proceeding as well as my right to have my
        attorney next to me at the time of sentencing on the following conditions. I want my attorney to
        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:           _________________________                ____________________________
                Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:           __________________________               _____________________________
                Print Name                               Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
